                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    HERIBERTO PLAZA, JR.,                                 Case No. 2:19-CV-1954 JCM (NJK)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     GEICO DIRECT, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendant Geico General Insurance Company’s
               14     (“defendant”) motion to dismiss or, in the alternative, sever/bifurcate and stay plaintiff’s claims
               15     for bad faith. (ECF Nos. 4; 5). Plaintiff Heriberto Plaza, Jr. (“plaintiff”) filed a response and
               16     countermotion for additional time pursuant to Federal Rule of Civil Procedure 56(d) (ECF Nos.
               17     6; 8), to which defendant replied (ECF No. 9).
               18     I.     Background
               19            The instant action arises from a dispute regarding plaintiff’s claim for underinsured
               20     motorists (“UIM”) benefits. (ECF No. 1-1). Plaintiff alleges that he was a fault-free passenger
               21     when he was rear-ended by Jeremy Maurello, an underinsured motorist. Id. Maurello “tendered
               22     the global policy limits of $10,000,” and plaintiff filed a UIM claim with defendant. Id. at 4.
               23     Plaintiff included “a comprehensive medical summary” of his injuries, which included roughly
               24     $38,822.40 in medical bills. Id. Defendant offered plaintiff $8,400, which plaintiff believes was
               25     unreasonable and “doesn’t begin to compensate [p]laintiff for his medical specials.” Id. at 4–5.
               26            Plaintiff filed the instant action in state court, alleging breach of contract, violations of
               27     Nevada’s Unfair Claims Practices Act (Nev. Rev. Stat. 686A.310), and bad faith. (ECF No. 1-
               28     1). Defendant timely removed the case. (ECF No. 1). Defendant now moves to dismiss

James C. Mahan
U.S. District Judge
                1     plaintiff’s extra-contractual claims for failure to state a claim or, in the alternative, moves to stay
                2     those claims. (ECF No. 4).
                3     II.    Legal Standard1
                4            A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which relief
                5     can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short
                6     and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
                7     8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not
                8     require detailed factual allegations, it demands “more than labels and conclusions” or a
                9     “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678
              10      (2009) (citation omitted).
              11             “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              12      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              13      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              14      omitted).
              15             In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              16      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              17      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              18      truth. Id. at 678-79. Mere recitals of the elements of a cause of action, supported only by
              19      conclusory statements, do not suffice. Id.
              20             Second, the court must consider whether the factual allegations in the complaint allege a
              21      plausible claim for relief. Id. at 679. A claim is facially plausible when plaintiff’s complaint
              22      alleges facts that allow the court to draw a reasonable inference that defendant is liable for the
              23      alleged misconduct. Id. at 678.
              24             Where the complaint does not permit the court to infer more than the mere possibility of
              25      misconduct, the complaint has “alleged—but it has not shown—that the pleader is entitled to
              26
              27
                             1
                               Plaintiff repeatedly cites to the Nevada Rules of Civil Procedure. (ECF No. 6 at 2–3).
              28      Because this court has diversity jurisdiction over the instant action, the Federal Rules of Civil
                      Procedure apply. See Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938).
James C. Mahan
U.S. District Judge                                                    -2-
                1     relief.”     Id. at 679.   When the allegations in a complaint have not crossed the line from
                2     conceivable to plausible, plaintiff’s claim must be dismissed. Twombly, 550 U.S. at 570.
                3                The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
                4     1202, 1216 (9th Cir. 2011). The Starr court held,
                5                       First, to be entitled to the presumption of truth, allegations in a
                                        complaint or counterclaim may not simply recite the elements of a
                6                       cause of action, but must contain sufficient allegations of
                                        underlying facts to give fair notice and to enable the opposing
                7                       party to defend itself effectively. Second, the factual allegations
                                        that are taken as true must plausibly suggest an entitlement to
                8                       relief, such that it is not unfair to require the opposing party to be
                                        subjected to the expense of discovery and continued litigation.
                9
              10      Id.
              11      III.       Discussion
              12                 A. Bad faith claim
              13                 In order to prevail on a bad-faith claim, plaintiffs must show “the absence of a reasonable
              14      basis for denying benefits and the defendant’s knowledge or reckless disregard of the lack of a
              15      reasonable basis for denying the claim.” Falline v. GNLV Corp., 823 P.2d 888, 891 (Nev. 1991)
              16      (quotation marks, ellipses, and citation omitted).
              17                 Because bad faith requires the defendant to be objectively and subjectively unreasonable,
              18      the genuine dispute doctrine provides that “the insurer is not liable for bad faith for being
              19      incorrect about policy coverage as long as the insurer had a reasonable basis to take the position
              20      that it did.” Pioneer Chlor Alkali Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pennsylvania,
              21      863 F. Supp. 1237, 1242 (D. Nev. 1994) (citing Am. Excess Ins. Co. v. MGM Grand Hotels, Inc.,
              22      729 P.2d 1352, 1355 (Nev. 1986)). The Ninth Circuit has unambiguously held that, “because the
              23      key to a bad faith claim is whether denial of a claim was reasonable, a bad faith claim should be
              24      dismissed on summary judgment if the defendant demonstrates that there was ‘a genuine
              25      dispute as to coverage.’” Feldman v. Allstate Ins. Co., 322 F.3d 660, 669 (9th Cir. 2003)
              26      (emphasis added). However, if a defendant’s valuation is unreasonable, the dispute as to value is
              27      not “genuine,” and the genuine dispute doctrine does not apply. Id. (“Under Guebara, a genuine
              28

James C. Mahan
U.S. District Judge                                                     -3-
                1     dispute does not exist where there is evidence that the insurer failed to conduct a thorough
                2     investigation” (citing Guebara v. Allstate Ins. Co., 237 F.3d 987, 994 (9th Cir. 2001)).
                3            But this case does not come before the court on a motion for summary judgment.
                4     Defendant moves to dismiss plaintiff’s bad faith claim at the onset of litigation. This court’s
                5     holding in Tracey v. Am. Family Mut. Ins. Co. is instructive. No. 2:09-CV-01257-GMN, 2010
                6     WL 3613875 (D. Nev. Sept. 8, 2010). In Tracey, plaintiff was involved in a vehicle collision,
                7     but defendant disputed plaintiff’s valuation of the claim. Id. In particular, defendant argued that
                8     injuries plaintiff complained about predated the accident. Id. This court explained as follows:
                9                    Although there may legitimately be a dispute over whether the
                                     injury is unrelated to the loss or treatment was unreasonable, there
              10                     still exist material facts that may lead a jury to conclude that
                                     [d]efendant’s assertions are unreasonable because it failed to
              11                     investigate the claim properly. The [d]efendant is making a factual
                                     assertion that the injury was either unrelated to the loss or the
              12                     treatment was unreasonable. However, if the [d]efendant did not
                                     reasonably investigate the claim before making this assertion, then
              13                     the genuine dispute is not in fact genuine. The genuine dispute
                                     rule does not relieve an insurer from its obligation to thoroughly
              14                     and fairly investigate, process, and evaluate the insured’s claim.
                                     A genuine dispute exists only where the insurer’s position is
              15                     maintained in good faith and on reasonable grounds.
              16
                      Id. at *3 (internal citations and quotation marks omitted).
              17
                             Plaintiff’s bad faith claim consists of rote recitations of the elements of a bad faith claim,
              18
                      which are insufficient to survive a motion to dismiss. The plaintiff’s only factual allegations that
              19
                      might support such a claim are that “[p]laintiff’s medical bills total approximately $38,822.40”
              20
                      and that “[d]efendant . . . failed to make a reasonable settlement offer and [d]efendant only
              21
                      offered $8,400.”    (ECF No. 1-1 at 3).        But plaintiff does not otherwise plead facts or
              22
                      circumstances that would lead the court to conclude that this is anything but a genuine dispute as
              23
                      to value.
              24
                             Thus, the court grants defendant’s motion as to the bad faith claim. However, the court
              25
                      finds that plaintiff may be able to cure the deficiency in its pleading. Accordingly, the court
              26
                      dismisses plaintiff’s bad faith claim without prejudice.
              27
                      ...
              28

James C. Mahan
U.S. District Judge                                                   -4-
                1            B. Unfair Claims Practices Act
                2            Defendant argues that “[p]laintiff alleges that [defendant] has engaged in Unfair Claim
                3     Practices without factual allegations supporting the rote litany of the alleged violations.” (ECF
                4     No. 4 at 8).
                5            The court finds that the allegations supporting this claim amount to a mere recital of the
                6     statute, which is not enough to survive a motion to dismiss. Iqbal, 556 U.S. at 678–79. For
                7     instance, plaintiff alleges that “[d]efendant . . . violated subsections b, c, d, e and n of N.R.S.
                8     686A.310(1).” (ECF No. 1-1 at 4). But plaintiff does not otherwise plead facts that plausibly
                9     suggest defendant commit any specific violations of those subsections. See generally id. In its
              10      response to defendant’s motion, plaintiff does not specifically address the factual sufficiency of
              11      its complaint as it pertains to this claim. (See generally ECF No. 6). Instead, plaintiff reiterates
              12      the conclusory allegations in its complaint. Id. at 4.
              13             Plaintiff then argues that he “believes and alleges that [d]efendant has failed to take
              14      proper account of [p]laintiff’s damages, failed to make a proper investigation, and has failed to
              15      make a proper offer.” Id. at 5. Other than the allegations that “[d]efendant . . . failed to make a
              16      reasonable settlement offer and [d]efendant only offered $8,400,” there are no factual allegations
              17      in plaintiff’s complaint to support this argument. (See ECF No. 1-1 at 3).
              18             Accordingly, the court grants defendant’s motion as to plaintiff’s Unfair Claims Practices
              19      Act claim. However, the court finds that plaintiff may be able to plead facts to cure the
              20      deficiency in this claim. Thus, the court dismisses plaintiff’s second cause of action without
              21      prejudice.
              22             C. Conclusion
              23             Accordingly,
              24             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
              25      dismiss (ECF Nos. 4) be, and the same hereby is, GRANTED.
              26             IT IS FURTHER ORDERED that plaintiff’s bad faith and Unfair Claims Practices Act
              27      claims be, and the same hereby are, DISMISSED without prejudice.
              28

James C. Mahan
U.S. District Judge                                                   -5-
                1            IT IS FURTHER ORDERED that defendant’s motion to stay (ECF No. 5) be, and the
                2     same hereby is, DENIED as moot.
                3            IT IS FURTHER ORDERED that plaintiff’s countermotion for additional time (ECF No.
                4     8) be, and the same hereby is, DENIED.
                5            DATED January 2, 2020.
                6                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -6-
